NO. 30413
IN THE INTERMEDIATE COURT OF APPEALS
OF THE STATE OF HAWATI

AN (deceased), Plaintiff-Appellee,
v.
IN, Defendant-Appellant,
v.
SM and SM, Intervenors-Appellees

APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
(FC UCCJEA NG. 09~1~08K)

ORDER APPROVING STIPULATION 'I'O DISMISS APPEAL
(By: Foley, J., for the courtW

Upon consideration of the Stipulation to Dismiss Appeal
signed by all the parties to the appeal and filed on November 30,
2011, within which the parties agree that the parties shall bear
their respective costs on appeal, and the records and files
herein, '

IT IS HEREBY ORDERED that the Stipulation to Dismiss
Appeal is approved, this appeal is dismissed pursuant to Hawafi
Rules of Appellate Procedure Rule 42(b), and the parties shall

bear their respective costs on appeal.

DATED: Honolulu, HaWaFi, December 2, ZOll.

Associate MJudge

 

l Considered by Nakamura, C.J., Foley and Ginoza, JJ.